Case: 3:20-cr-00137-wmc Document #: 21 Filed: 03/25/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
Plaintiff,

VS. Case No. 20-CR-137-WMC

MICHAEL EISENGA,

Defendant.

 

WAIVER OF IN-PERSON APPEARANCE AT CHANGE-OF-PLEA HEARING

 

I, Michael Eisenga, hereby waive my right to appear in person at my CHANGE OF
PLEA hearing in this case, pursuant to FED. R. CRIM. P. 43(c). My undersigned attorney
has explained that I have the right to appear in person at all hearings in my case. In light of
the COVID-19 pandemic, I do not wish to appear personally, I plan to appear by video (or,

if necessary, by telephone) to avoid any delays in my case.

/s/ (electronically signed 3/25/2021) S LAS | A |
MICHAEL EISENGA, Defendant (Dae)

 

/s/ (electronically signed 3/25/2021)

 

Christopher T. Van Wagner (Date)
Attorney for Defendant Eisenga

110 East Main Street, Suite 705

Madison, Wisconsin 53703

(608) 284-1200
